IN THE SUPREME COURT OF THE STATE OF NEVADA

SANDY DUPAIX-LARSON, ON No. 83560
BEHALF OF JEREMIAH WIGGINTON,
Appellant,

‘s FILED

RAYMOND MAESTES; AND LINDA
CHRISTINE MAESTES, . JUL 04 2022

Respondents.
ELIZABETH A. BROWN

CLERK < SUPREME COURT
BY
DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order denying
appellant’s motion to dismiss and to extinguish temporary restraining
order. Seventh Judicial District Court, White Pine County; Gary Fairman,
Judge.

This court’s review of the docketing statement and the
documents submitted to this court pursuant to NRAP 3(g) reveals a
jurisdictional defect. Specifically, it appears that the order is not
substantively appealable. See NRAP 3A(b). This court has jurisdiction to
consider an appeal only when the appeal is authorized by statute or court
rule. Taylor Constr. Co. v. Hilton Hotels Corp., 100 Nev. 207, 209, 678 P.2d
1152, 1153 (1984). Appellant states in her docketing statement that the
district court’s order is appealable under NRAP 3A(b)(3) as an order
refusing to dissolve an injunction because it denied a request to extinguish
a temporary restraining order. However, upon a review of the documents
submitted to this court, it appears that appellant only sought
extinguishment of the temporary restraining order as a consequence of the

dismissal of respondents’ complaint. No statute or court rule provides for
SupREME Court

OF
Nevapa

(O) TUS7A aes aoa - 208 {

 

 
an appeal from an order denying a motion to dismiss. Accordingly, this

court lacks jurisdiction and we

ORDER this appeal DISMISSED.

4 jhnthd 4

 

 

Silver
Cadish

Prebor tiny oz.
Pickering

cc: Hon. Gary Fairman, District Judge
Laurie A. Yott, Settlement Judge
Sandy Dupaix-Larson
Goicoechea, Di Grazia, Coyle & Stanton, Ltd.
White Pine County Clerk

Supreme Court
OF
NEVADA 2

(Oy [S47 oc